Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 1 of 7




                    EXHIBIT A
Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 2 of 7
Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 3 of 7
Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 4 of 7
Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 5 of 7
Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 6 of 7
Case 19-50102-gs   Doc 1397-1   Entered 11/08/19 17:48:14   Page 7 of 7
